Exhibit 99.1 Contact: Investors: Media: Traci McCarty Debra Charlesworth BioMarin Pharmaceutical Inc. BioMarin Pharmaceutical Inc. (415) 455-7558 (415) 455-7451 BioMarin Announces Third Quarter 2015 Financial Results and Company Update - Vimizim Net Product Revenue $65 million in the Quarter; Vimizim Full-year Revenue Guidance Increased to $220 to $235 million - Full-year Total BioMarin Revenue Guidance Increased to $880 million to $900 million - FDA Advisory Committee to Review Kyndrisa™ (drisapersen) November 24th for Treatment of Patients with Duchenne Muscular Dystrophy Amenable to Exon 51 Skipping Financial Highlights ($ in millions, except per share data, unaudited) Three Months Ended September 30, Nine Months Ended September 30, % Change % Change Total BioMarin Revenue $ $ 18% $ $ 28% Vimizim Net Product Revenue 158% 320% Naglazyme Net Product Revenue -20% -1% Kuvan Net Product Revenue 20% 20% Aldurazyme Net Product Revenue -9% -9% Non-GAAP Net Income (Loss) $ ) $ ) $ ) $ ) GAAP Net Income (Loss) $ ) $ $ ) $ ) GAAP Net Income (Loss) per Share - Basic $ ) $ $ ) $ ) GAAP Net Income (Loss) per Share - Diluted $ ) $ $ ) $ ) Cash, cash equivalents and investments $ $ SAN RAFAEL, Calif., October 29, 2015 – BioMarin Pharmaceutical Inc. (NASDAQ: BMRN) today announced financial results for the third quarter ended September 30, 2015. Non-GAAP net loss was $41.3 million for the third quarter of 2015, compared to non-GAAP net loss of $23.1 million for the third quarter of 2014. GAAP net loss was $90.9 million, or ($0.57) and ($0.60) per basic and diluted share, respectively, for the third quarter of 2015, compared to GAAP net income of $7.4 million, or $0.05 per basic and diluted share for the third quarter of 2014. The increased non-GAAP net loss was primarily due to increased operating expenses, partially offset by increased revenues due to the strong commercial launch of Vimizim.The increased GAAP net loss in the third quarter of 2015 compared to the same period last year was due primarily to the $67.5 million gain on the sale of the Priority Review Voucher BioMarin was awarded when Vimizim was approved. 1 Total BioMarin Revenue was $208.9 million for the third quarter of 2015 and $662.0 million for the first nine months of 2015, an increase of 18% and 28% respectively, compared to the same periods in 2014.These increases were driven by solid growth of Kuvan and the continued strong commercial launch of Vimizim.Kuvan Net Product Revenue in the third quarter increased 20% to $64.2 million driven primarily by patient count increases and high rates of compliance.Sales of Vimizim were recorded in 32 countries through the third quarter and totaled $65.1 million for the quarter.As anticipated, Naglazyme Net Product Revenue in the third quarter decreased quarter over quarter and was impacted by a large order in Latin America in the second quarter, consistent with historically uneven sales of the product in that region.Nevertheless, the number of new patients on commercial Naglazyme continued to increase globally, and the number of patients on Naglazyme commercial therapy at the end of the third quarter 2015 was approximately 9% greater than it was a year earlier at the end of the third quarter 2014.The strong dollar had a negative impact on current period and year to date total revenues.If exchange rates in 2015 had been unchanged from 2014, total revenues, net of the impact of our hedging programs, would have been approximately $10 million higher for the quarter and $38 million year to date.Products impacted by foreign exchange rates include Vimizim and Naglazyme, as Kuvan is currently marketed solely in North America by BioMarin. As of September 30, 2015, BioMarin had cash, cash equivalents and investments totaling $1,132.7 million, as compared to $1,043.1 million on December 31, 2014. “BioMarin has been extremely productive over the last three months, with the start of our gene therapy clinical study in hemophilia A patients, the acquisition of the PKU franchise from Merck Serono and the sale of our talazoparib program to Medivation, Inc., just to name a few accomplishments,” said Jean-Jacques Bienaimé, Chairman and Chief Executive Officer of BioMarin.“On the regulatory front, we look forward to our meeting on November 24th with the Peripheral and Central Nervous System Drugs Advisory Committee of the U.S. Food and Drug Administration (FDA) to review the New Drug Application (NDA) for Kyndrisa.We continue to prepare for the potential near-term approval of Kyndrisa for the treatment of children with Duchenne muscular dystrophy, a devastating muscle wasting disease for which there is no approved therapy in the U.S.” Mr. Bienaimé continued, “In September we launched our ‘kNOWyourDuchenne’ program to help families and physicians obtain and interpret genetic testing for patients with Duchenne muscular dystrophy.BioMarin has over a decade of experience in tailoring support services based on individual need and we are grateful to have the opportunity to leverage our expertise for these families.” Net Product Revenue (in millions, unaudited) Total Revenue Growth Three Months Ended September 30, Nine Months Ended September 30, $ Change % Change $ Change % Change Vimizim (1) $ $ $ 158% $ $ $ 320% Naglazyme (1) ) -20% ) -1% Kuvan 20% 20% Aldurazyme ) -9% ) -9% Firdapse ) -19% ) -17% Net product revenues 20% 29% Collaborative agreement revenues ) ) Royalty, license and other revenues ) ) Total BioMarin revenues $ $ $ 18% $ $ $ 28% Vimizim and Naglazyme revenues experience quarterly fluctuations due to the timing of government ordering patterns in certain countries.The Company does not believe these fluctuations reflect a change in underlying demand. 2 Reconciliation of Aldurazyme Revenues Three Months Ended September 30, Nine Months Ended September 30, $ Change % Change $ Change % Change Aldurazyme revenue reported by Genzyme $ $ $ ) -1% $ $ $ ) -5% Three Months Ended September 30, Nine Months Ended September 30, $ Change $ Change Royalties earned from Genzyme $ — Net product transfer revenues (2) Total Aldurazyme net product revenues $ $ $ ) $ $ $ ) To the extent units shipped to third party customers by Genzyme exceed BioMarin inventory transfers to Genzyme, BioMarin will record a decrease in net product revenue from the royalty payable to BioMarin for the amount of previously recognized product transfer revenue.If BioMarin inventory transfers exceed units shipped to third party customers by Genzyme, BioMarin will record incremental net product transfer revenue for the period. Positive net product transfer revenues result in the period if BioMarin transferred more units to Genzyme than Genzyme sold to third-party customers. 2015 Guidance Updated Revenue Guidance ($ in millions) Item Provided Updated April 30, 2015 October 29, 2015 Total BioMarin Revenues $850 to $880 $880 to $900* Vimizim Net Product Revenue $200 to $220 $220 to $235 Naglazyme Net Product Revenue $315 to $340 $300 to $310 Kuvan Net Product Revenue $210 to $230 $235 to $245 * If exchange rates in 2015 remained unchanged from 2014, Total BioMarin Revenue Guidance for 2015 would be between $40 to $50 million higher.
